DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 3rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 12, 14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. 20120287523 and hereafter Wu) in view of Tseng et al. (US Pub. 20110001909 and hereafter Tseng).
As per claim 1, Wu teaches (in figures 5-13) a display panel, comprising a substrate, wherein the substrate comprises: a color photoresist layer (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29), comprising at least three color photoresist sub-layers of different colors, wherein the color photoresist sub-layers are spaced apart from each other on the substrate (separated by non-transmitting regions); and a shading layer (red, blue, and green photoresists in the non-transmitting regions see paragraphs 23 and 27-29), located between neighboring color photoresist sub-layers, and formed by stacking a plurality of shading sub-layers of different colors and wherein the plurality shading sub-layers and the color photoresist sub-layers are made of a same material (see paragraphs 27-29), wherein the shading layer and the color photoresist layer have a same thickness (see figure 13); wherein the shading layer comprises a first shading sub-layer (red photoresist formed in the non-transmitting regions see figures 5-7 and paragraphs 23 and 27), a second shading sub-layer (green photoresist formed in the non-transmitting regions see figures 8-10 and paragraphs 23 and 28), and a third shading sub-layer (blue photoresist formed in the non-transmitting regions see figures 11-13 and paragraphs 23 and 29), and wherein the shading layer is formed by stacking the three shading sub-layers; wherein the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer respectively correspond to colors of red, green, and blue (see paragraphs 27-29); and wherein the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer are stacked in sequence (see figures 5-13 and paragraphs 27-29); and wherein each piece of the shading layer that is disposed between every two neighboring color photoresist sub-layers is formed by stacking the first shading sub-laver, the second shading sub-layer, and the third shading sub-layer one over the former in sequence (see figures 5-13 and paragraphs 23 and 27-29).
Wu does not specifically teach that an optical density of the shading layer is greater than 4. 
However, Tseng teaches (in figure 1) that the optical density of a shading layer (232 and 250) is a result effective variable in that as the optical density decreases so does the light shielding effect of the shading layer and the contrast of the display (see paragraphs 26 and 34).
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the optical density of the shading layer to be greater than 4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)).  
As per claim 6, Wu teaches (in figures 5-13) that each of the color photoresist sub-layers (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29) is integrated with a neighboring shading sub-layer of a same color (red, blue, and green photoresists in the non-transmitting regions see paragraphs 23 and 27-29).
As per claim 7, Wu teaches (in figures 5-13) that the first shading sub-layer (red photoresist formed in the non-transmitting regions see figures 5-7 and paragraphs 23 and 27), the second shading sub-layer (green photoresist formed in the non-transmitting regions see figures 8-10 and paragraphs 23 and 28), and the third shading sub-layer (blue photoresist formed in the non-transmitting regions see figures 11-13 and paragraphs 23 and 29) have a similar thickness (see figure 13).
Wu does not explicitly teach that the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer have a same thickness.
However, the ratios of the thicknesses of the overlapping shading sub-layers is a result effective variable in that if ratios of the thicknesses of the overlapping shading sub-layers are too large or too small the shading sub-layers will fail to properly block the required wavelengths of light inhibiting the ability of the shading sub-layers to prevent light leakage from the backlight or the reflection of external light in the regions between pixels.   
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the thickness of each of the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer to be the same, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)). 
As per claim 11, Wu teaches (in figures 5-13) that each of the shading sub-layers (red, blue, and green photoresists in the non-transmitting regions see paragraphs 23 and 27-29) has a flat surface (see figure 13).
As per claim 12, Wu teaches (in figures 5-13) that a side surface of each of the shading sub-layers (red, blue, and green photoresists in the non-transmitting regions see paragraphs 23 and 27-29) adjacent to one of the color photoresist sub-layers (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29) is flat (see figure 13).
As per claim 14, Wu teaches (in figures 5-13) that the substrate is a color film substrate (see paragraph 26).
As per claim 16, Wu does not specifically teach a drive circuit for driving the display panel. 
However, Tseng teaches (in figure 6) providing a drive circuit (220) and pixel electrodes (240), a liquid crystal layer (710) and an opposite substrate (720). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the drive circuit, pixel electrodes, liquid crystal layer and opposite substrate as suggested by Tseng. 
The motivation would have been to provide a complete display device capable of displaying images to a user. 
As per claim 18, Wu teaches (in figures 5-13) that each of the color photoresist sub-layers (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29) is integrated with a neighboring shading sub-layer of a same color (red, blue, and green photoresists in the non-transmitting regions see paragraphs 23 and 27-29).
As per claim 19, Wu teaches (in figures 5-13) that the first shading sub-layer (red photoresist formed in the non-transmitting regions see figures 5-7 and paragraphs 23 and 27), the second shading sub-layer (green photoresist formed in the non-transmitting regions see figures 8-10 and paragraphs 23 and 28), and the third shading sub-layer (blue photoresist formed in the non-transmitting regions see figures 11-13 and paragraphs 23 and 29) have a similar thickness (see figure 13).
Wu does not explicitly teach that the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer have a same thickness.
However, the ratios of the thicknesses of the overlapping shading sub-layers is a result effective variable in that if ratios of the thicknesses of the overlapping shading sub-layers are too large or too small the shading sub-layers will fail to properly block the required wavelengths of light inhibiting the ability of the shading sub-layers to prevent light leakage from the backlight or the reflection of external light in the regions between pixels.   
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the thickness of each of the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer to be the same, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)). 
As per claim 20, Wu teaches (in figures 5-13) that the first shading sub-layer (red photoresist formed in the non-transmitting regions see figures 5-7 and paragraphs 23 and 27), the second shading sub-layer, and the third shading sub-layer have a flat rectangular shape.
As per claim 21, Wu teaches (in figures 5-13) that the first shading sub-layer, the second shading sub-layer (green photoresist formed in the non-transmitting regions see figures 8-10 and paragraphs 23 and 28), and the third shading sub-layer (blue photoresist formed in the non-transmitting regions see figures 11-13 and paragraphs 23 and 29) that are stacked to form each piece of the shading layer disposed between every two neighboring color photoresist sub-layers have the same area and coincide with each other when seen from a direction perpendicular to the first through third shading layers (see figures 5-13 and paragraphs 5-13).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. 20120287523 and hereafter Wu) and Tseng et al. (US Pub. 20110001909 and hereafter Tseng) as applied to claim 1 above and in further view of Itou et al. (US Pub. 20160178963 and hereafter Itou). 
As per claim 3, Wu teaches (in figures 5-13) that the thickness of the color photoresist layer (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29) is equal to the sum of the thickness of the first shading sub-layer (red photoresist formed in the non-transmitting regions see figures 5-7 and paragraphs 23 and 27), the second shading sub-layer (green photoresist formed in the non-transmitting regions see figures 8-10 and paragraphs 23 and 28), and the third shading sub-layer (blue photoresist formed in the non-transmitting regions see figures 11-13 and paragraphs 23 and 29) (see figure 13) and that each of the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer have a similar thickness (see figure 13).
Wu does not specifically teach that a thickness of the color photoresist layer is between 1.5 µm to 3 µm, and a thickness of each of the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer is between 0.5 µm to 1 µm. 
However, Itou teaches that the general thickness of a color filter is approximately 1.5 µm (paragraph 139). 
Additionally, the thicknesses of the color photoresist sub-layers and the ratios of the thicknesses of the overlapping shading sub-layers are result effective variables in that if the color photoresist sub-layers are too thin color purity will be reduced and if the color photoresist sub-layers art too thick transmittance will be reduced and the brightness of the display will be reduced and if ratio of the thickness of the overlapping shading sub-layers is too large or too small the shading sub-layers will fail to properly block the required wavelengths of light inhibiting the ability of the shading sub-layers to prevent light leakage from the backlight or the reflection of external light in the regions between pixels.   
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the thickness of the color photoresist layer to be between 1.5 µm and 3 µm, and set the thickness of each of the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer to be between 0.5 µm to 1 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. 20120287523 and hereafter Wu) in view of Chen (US Pub. 20040233352) and Tseng et al. (US Pub. 20110001909 and hereafter Tseng). 
As per claim 15, Wu teaches (in figures 5-13) a method for manufacturing a display panel, comprising: forming a color photoresist layer (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29) and a shading layer (red, blue, and green photoresists in the non-transmitting regions see paragraphs 23 and 27-29) having a same thickness as that of the color photoresist layer on a substrate (see paragraph 26 and figure 13); arranging the shading layer between neighboring color photoresist sub-layers, wherein the shading layer and the color photoresist sub-layers are made of a same material (see paragraphs 27-29); and forming, by exposure, a first shading sub-layer (red photoresist formed in the non-transmitting regions see figures 5-7 and paragraphs 23 and 27) and a corresponding color photoresist sub-layer (red photoresist formed in the light-transmitting regions see figures 5-7 and paragraphs 23 and 27), a second shading sub-layer (green photoresist formed in the non-transmitting regions see figures 8-10 and paragraphs 23 and 28) and a corresponding color photoresist sub-layer (green photoresist formed in the light-transmitting regions see figures 8-10 and paragraphs 23 and 28), and a third shading sub-layer (blue photoresist formed in the non-transmitting regions see figures 11-13 and paragraphs 23 and 29) and a corresponding color photoresist sub-layer (blue photoresist formed in the light-transmitting regions see figures 11-13 and paragraphs 23 and 29) on the substrate, fully exposing and developing the color photoresist layer at a position corresponding to the color photoresist layer, and partially exposing and developing the shading layer at a position corresponding to the shading layer (see paragraphs 27-29); wherein the shading layer is formed by stacking the three shading sub-layers comprising the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer; wherein the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer respectively correspond to colors of red, green, and blue: and wherein the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer are stacked in sequence, wherein each piece of the shading layer that is disposed between every two neighboring color photoresist sub-layers is formed by stacking the first shading sub-layer, the second shading sub-laver, and the third shading sub-layer one over the former in sequence (see paragraphs 27-29 and figures 5-14).
Wu does not specifically teach that the exposure process uses a mask comprising a first transparent area, configured to fully expose and develop the color photoresist layer at a position corresponding to the color photoresist layer, and a second translucent area, configured to partially expose and develop the shading layer at a position corresponding to the shading layer or that an optical density of the shading layer is greater than 4. 
However, Chen teaches (in figures 5 and 6A-6B) using a mask (42) comprising a transparent area (44) configured to fully expose and develop a color photoresist layer at a position corresponding to the color photoresist layer and a second translucent area (46), configured to partially expose and develop the shading layer at a position corresponding to the shading layer (see figure 5 and paragraph 22). 
Additionally, Tseng teaches (in figure 1) that the optical density of a shading layer (232 and 250) is a result effective variable in that as the optical density decreases so does the light shielding effect of the shading layer and the contrast of the display (see paragraphs 26 and 34).
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a mask as suggested by Chen to form the color photoresist layer and the shading layer in Wu in order to provide a repeatable means of full and partial exposure and to set the optical density of the shading layer to be greater than 4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)).  
Claims 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US Pub. 20090135351 and hereafter Lyu) in view of Chen (US Pub. 20040233352).
As per claim 22, Lyu teaches (in figures 5-8) A display panel, comprising a substrate (105), wherein the substrate comprises: a color layer (116), comprising at least three color sub-layers of different colors (portions of 116a, 116b, and 116c located in areas AA), wherein the color sub-layers are spaced apart from each other on the substrate (by regions NAA); and a shading layer (portions of 116a, 116b, and 116c located in areas NAA), disposed between every two neighboring color sub-layers and comprising two shading sub-layers of different colors (first portions of 116a, 116b, and 116c located in areas NAA that are in direct contact with the substrate 105 and second portions of 116a, 116b, and 116c located in areas NAA that are stacked on the first portions), wherein the shading layer is formed by stacking the two shading sub-layers, and wherein the two shading sub-layers are made of the same material as the color sub-layers; wherein the shading layer and the color layer have a same thickness (see figure 8); wherein the shading layer consists of a first shading sub-layer (first portions of 116a, 116b, and 116c located in areas NAA that are in direct contact with the substrate 105) and a second shading sub-layer (second portions of 116a, 116b, and 116c located in areas NAA that are stacked on the first portions) and the shading layer is formed by stacking the first shading sub-layer and the second shading sub-layer together, wherein the second shading sub-layer is stacked on the first shading sub-layer, and wherein the first shading sub-layer and the second shading sub-layer correspond to red and blue colors, respectively (correspond to red and blue as both the first and second portions of 116a, 116b, and 116c located in areas NAA comprise color filter material of red, blue, and green).
Lyu does not specifically tach that the color layer comprising color sub-layers is formed of photo resistive material. 
However, Chen teaches (in figures 4-11) forming color sub-layers (portions of 32, 34, and 36 formed between adjacent overlapping regions A see figures and paragraph 21) and shading sub-layers (portions of 32, 34, and 36 formed in the overlapping regions A) out of photoresist material (see figures and paragraphs 22-24).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the color sub-layers and shading sub-layers in Lyu out of a photoresist material since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07). 
As per claim 24, Lyu does not explicitly teach that the first shading sub-layer and the second shading sub-layer have a same thickness.
However, the ratios of the thicknesses of the overlapping shading sub-layers is a result effective variable in that if ratios of the thicknesses of the overlapping shading sub-layers are too large or too small the shading sub-layers will fail to properly block the required wavelengths of light inhibiting the ability of the shading sub-layers to prevent light leakage from the backlight or the reflection of external light in the regions between pixels.   
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the thickness of the first shading sub-layer and the second shading sub-layer to be the same, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)). 
As per claim 25, Lyu in view of Chen teaches that the first shading sub-layer and the second shading sub-layer each have a flat surface (see figure 8 of Lyu)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US Pub. 20090135351 and hereafter Lyu) and Chen (US Pub. 20040233352) as applied to claim 22 above and in further view of Tseng et al. (US Pub. 20110001909 and hereafter Tseng).
As per claim 23, Lyu does not specifically teach that an optical density of the shading layer is greater than 4. 
However, Tseng teaches (in figure 1) that the optical density of a shading layer (232 and 250) is a result effective variable in that as the optical density decreases so does the light shielding effect of the shading layer and the contrast of the display (see paragraphs 26 and 34).
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the optical density of the shading layer to be greater than 4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)).  
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the claims 1, 3, 6, 7, 11, 12, 14-16, and 18-21 are patentable over the prior art because none of the references explicitly teach a shading layer with an optical density of greater than 4 where the shading layer is formed of three color filters, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, and as shown in the rejection above, because Wu teaches the claimed structure of a shading layer formed of three stacked color filters and Tseng teaches a range for the optical density of a shading layer which is close to the claimed range and that the optical density of a shading layer is a result effective variable because as the optical density decreases so does the light shielding effect of the shading layer and the contrast of the display it would have been obvious to one of ordinary skill in the art at the time of filing to form the shading layer to have an optical density of greater than 4 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)).  Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Applicant’s arguments with respect to claim(s) 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Additionally, it is noted that the features upon which applicant relies (i.e., that shading layer consists of a single color first shading sub-layer and a single color second shading-sub-layer wherein the color of the first shading sub-layer is red and the color of the second shading sub-layer is blue) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al. (US Pub. 20070291335) is cited for teaching (in figures 1-8B) forming a shading layer (120 and 140 located in areas BA) out of only a red color filter material (140) and a blue color filter material (120) in order to provide highly absorbent shading layer (see paragraphs 48-49). 
	Kim et al. (US pub. 20190086719) is cited for teaching (in figures 2-3) forming a shading layer (LBP1) out of only a red color filter material (161) and a blue color filter material (163 see paragraph 85). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871